--------------------------------------------------------------------------------

Exhibit 10.5


COMPILED AMENDED AND RESTATED
EMPLOYMENT CONTRACT


COMPILED AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this Agreement) made as of
the 5th day of June, 2008, amends and restates the Employment Agreement dated
the 5th day of June 2003, as amended and restated through June 5, 2008 between
the Federal Agricultural Mortgage Corporation (“Farmer Mac”), a
federally-chartered instrumentality of the United States with its principal
place of business at 1133 Twenty-First Street, N.W., Washington, D.C. and
Timothy L. Buzby (“Employee” or “you”).


1.         Term.  The Term of this Agreement shall continue until July 1, 2012
or any earlier effective date of termination pursuant to Paragraph 7 hereof (the
“Term”).


2.         Scope of Authority and Employment.  You will report directly to the
President of Farmer Mac.  You will have responsibility for the general
accounting affairs of the corporation under business plans submitted by
management to, and approved by, the Board of Directors of Farmer Mac.  You shall
be an officer of Farmer Mac, with the title of Vice President – Controller.


You will devote your best efforts and substantially all your time and endeavor
to your duties hereunder, and you will not engage in any other gainful
occupation without the prior written consent of Farmer Mac; provided, however,
that this provision will not be construed to prevent you from personally, and
for your own account or that of members of your immediate family, investing or
trading in real estate, stocks, bonds, securities, commodities, or other forms
of investment, so long as such investing or trading is not in conflict with the
best interests of Farmer Mac.  You will be employed to perform your duties at
the principal office of Farmer Mac.  Notwithstanding this, it is expected that
you will be required to travel a reasonable amount of time in the performance of
your duties under this Agreement.


3.         Compensation.  Farmer Mac will pay to you the following aggregate
compensation for all services rendered by you under this Agreement:


(a)       Base Salary.  As of July 1, 2008, you will be paid a base salary (the
Base Salary) during the Term of Two Hundred Fifty-Six Thousand Three Hundred and
Eleven Dollars ($256,311) per year, payable in arrears on a bi-weekly basis.


(b)       Incentive Compensation.  In addition to your Base Salary, you will be
paid additional payments during the term of this Agreement in respect of the
work performed by you during the preceding “Planning Year”, or portion thereof
as follows:  on July 1 of each year through and including the effective date of
termination, an additional payment in an amount at the sole discretion of the
Board of Directors if it determines that you have performed in an extraordinary
manner your duties, pursuant to business plans proposed by management and
approved by the Board of Directors, during the preceding Planning Year.


4.         Expenses.  Farmer Mac will reimburse you for your reasonable and
necessary expenses incurred in carrying out your duties under this Agreement,
including, without limitation, expenses for:  travel; attending approved
business meetings, continuing legal education, conventions and similar
gatherings; and business entertainment.  Reimbursement will be made to you
within ten (10) days after presentation to Farmer Mac of an itemized accounting
and documentation of such expenses.  You will notify the President of Farmer Mac
prior to incurring any such expenses of an extraordinary or unusual nature.

 
 

--------------------------------------------------------------------------------

 
 
5.         Vacation and Sick Leave.  You will be entitled to four (4) weeks of
paid vacation for each full Planning Year during the Term of this Agreement, to
be taken in spans not exceeding two (2) weeks each.  Vacation rights must be
exercised within two months after the end of the Planning Year or
forfeited.  You will be entitled to reasonable and customary amounts of sick
leave.


6.         Employee Benefits.  Farmer Mac will provide you with all employee
benefits regularly provided to employees of Farmer Mac and the following other
(or upgraded) benefits: the best level of personal and family health insurance
obtainable by Farmer Mac on reasonable terms; an annual medical examination;
business travel and personal accident insurance; life insurance in the amount of
Two Hundred Fifty Thousand Dollars ($250,000); disability benefits at least
equal to statutory benefits in the District of Columbia; participation in the
Farmer Mac Pension Plan; and participation in a savings plan established under
Paragraph 401(k) of the Internal Revenue Code.  The providers of any insurance
will be listed in Best’s Insurance Guide. All of the foregoing is subject to the
limitation that the total cost thereof will not exceed twenty five percent (25%)
of your Base Salary, exclusive of administrative expense.  In the event that
such cost limitation would be exceeded in any year, you may be required to
select from among the foregoing a group of benefits within that cost limitation.


7.         Termination.


(a)       Events of Termination.  This Agreement will be terminated and the
employment relationship between you and Farmer Mac will be severed as set forth
below:


(1)           Farmer Mac may terminate your employment effective upon notice to
you (or your legal representative) if you die or are incapacitated or disabled
by accident, sickness or otherwise so as to render you (in the opinion of an
independent medical consultant on the full-time faculty of Georgetown University
School of Medicine) mentally or physically incapable of performing the services
required to be performed by you under the terms of this Agreement for a period
of at least sixty (60) consecutive days, or for sixty (60) days (whether
consecutive or not) during any six-month period.


(2)         Farmer Mac may terminate your employment effective upon notice to
you at any time for “cause.”  For the purposes of this subsection, “cause” will
mean only:  (A) your willful failure to perform substantially your duties
hereunder, other than any such failure resulting from your incapacity due to
physical or mental illness; or (B) your willful engagement in activities
contrary to the best interests of Farmer Mac.  For purposes of this subsection,
no act, or failure to act on your part, shall be considered “willful” unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your action or omission was in the best interests of Farmer Mac.


(3)         Farmer Mac may terminate your employment without “cause” at any
time.   Such termination shall become effective on the earlier of July 1, 2012,
or two years from the date of notice of such termination.


(4)         Notwithstanding the provisions of subsection 7(a)(3) above, Farmer
Mac may terminate your employment at any time after the passage by the Board of
Directors of Farmer Mac of a resolution authorizing the dissolution of Farmer
Mac.  Such termination of your employment shall become effective on the later of
twelve (12) months after notice of termination or the date that such dissolution
of Farmer Mac becomes final as a matter of law, provided, however, that neither
of the following shall be deemed to be a dissolution for the purposes of this
Agreement:  (i) dissolution of Farmer Mac which becomes final as a matter of law
more than twelve (12) months after adoption of the resolution of dissolution; or
(ii) incorporation, organization or reorganization of a corporation or other
business entity which is substantially similar to Farmer Mac and which uses
substantially the same assets or equity as Farmer Mac, within twelve (12) months
after adoption of the resolution of dissolution.  As used herein, the term
“reorganization” shall have the same meaning as in Section 368(a) of the
Internal Revenue Code of 1986.

 
 

--------------------------------------------------------------------------------

 
 
(b)       Payment of Accrued Compensation.


(1)       Upon termination of this Agreement pursuant to preceding subsection
(a), you (or your estate or heirs, as the case may be) will be entitled to
receive all Base Salary, Incentive Compensation, expense reimbursements,
vacation pay, and similar amounts accrued and unpaid as of the date of such
termination.  The obligations of Farmer Mac under this subsection (b) will
survive any termination of this Agreement.


(2)       In the event of your voluntary termination of employment hereunder,
Farmer Mac will not be obligated to make any further compensation payments to
you beyond those accrued prior to the effective date of such termination.


(c)        Disability Pay.  Upon termination of this Agreement pursuant to the
preceding subsection (a)(1), Farmer Mac, in its discretion, will either:


(1)       continue to pay you (or your estate or heirs, as the case may be) for
the lesser of two (2) years or the balance of the Term the difference between
your current Base Salary and the amount of disability insurance payments
received by you under insurance policies provided by Farmer Mac in accordance
with this Agreement; or


(2)       pay you (or your estate or heirs, as the case may be) the present
value of the payments described in preceding subsection (c)(1), discounted at a
rate equal to the yield then available for two-year U.S. Treasury Notes, plus 50
basis points (0.50%).


(d)          Severance Pay.  Upon termination of this Agreement pursuant to
preceding subsection 7(a)(3) or 7(a)(4), Farmer Mac will pay you within thirty
(30) days after such termination an aggregate amount in cash equal to one
hundred percent (100%) of all Base Salary scheduled to be paid and not yet paid
to you under this Agreement for the balance of the Term.


In the event of Farmer Mac's severance of your employment pursuant to preceding
subsection 7(a)(1), (3), or (4), the amount to be paid by Farmer Mac to you
hereunder will not be mitigated by any subsequent earnings by you from any
source.


(e)        Constructive Termination.  You may, at your option, deem this
Agreement to have been terminated by Farmer Mac in the event of its breach,
including prospective breach, of any term hereof unremedied for thirty (30) days
after notice thereof to Farmer Mac.  Upon notice to Farmer Mac of your exercise
of this option, you will have the same rights under such a constructive
termination as if Farmer Mac had terminated your employment pursuant to
preceding subsection (a)(3).

 
 

--------------------------------------------------------------------------------

 
 
8.         Agreement Not to Compete with Farmer Mac.  Notwithstanding anything
in this Agreement to the contrary, in the event of the termination of your
employment, for a period of two years thereafter, you shall not, without the
prior written consent of Farmer Mac, directly or indirectly, engage in any
business or activity, whether as principal, agent, officer, director, partner,
employee, independent contractor, consultant, stockholder or otherwise, alone or
in association with any other person, firm, corporation or other business
organization, that directly or indirectly competes with any of the businesses of
Farmer Mac in any manner, including without limitation, the acquisition and
securitization (for capital market sale) of agricultural mortgage loans or USDA
“guaranteed portions” (hereinafter referred to as “Farmer Mac Qualified Loans”);
provided, however, that such prohibited activity shall not include the ownership
of up to 20% of the common stock in a public company.


9.         Agreement Not to Use Confidential or Proprietary Information.  Farmer
Mac and you both recognize that you have access to and acquire, and may assist
in developing, confidential and proprietary information relating to the business
and operations of Farmer Mac as a result of your employment or association with
Farmer Mac.  You hereby covenant and agree that you will retain all
“Confidential  Information” (as defined below) in trust for the sole benefit of
Farmer Mac and its successors and assigns.  You hereby covenant further that, in
addition to your fiduciary responsibilities as an officer not to disclose
certain information of or relating to Farmer Mac, you will not, at any time
during or after the term of this Agreement, without the prior written consent of
Farmer Mac, directly or indirectly communicate or divulge any such Confidential
Information to any person, firm, corporation or other business organization, or
use any such Confidential Information for your own account or for the account of
any other person, except as required in connection with the performance of your
services hereunder.  The term “Confidential Information” shall mean any trade
secret, data or other confidential or proprietary information related to the
business and activities of Farmer Mac.  Notwithstanding the foregoing,
Confidential Information shall not include any information that is or becomes a
part of the public domain or generally available to the public (unless such
availability occurs as a result of any breach by you of this Section 11), or
becomes available to you on a non-confidential basis from a source (other than
Farmer Mac) that is not bound by a confidentiality agreement and does not breach
his or her fiduciary responsibilities.  The provisions of this Section 9 shall
survive the termination of this Agreement and the termination of your employment
hereunder.


10.       Agreement Not to Solicit Farmer Mac Employees.  For a period of two
years after the termination of your employment hereunder, you shall not,
directly or indirectly, induce any employee of Farmer Mac who is a “member of
management” (as defined below) or is directly involved in the acquisition and
securitization (for capital market sale) of Farmer Mac Qualified Loans to engage
in any activity in which you are prohibited from engaging in under this
Agreement, or to terminate such person’s employment with Farmer Mac.  You shall
not directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, employ, offer employment to, lure, entice away or
assist others in recruiting or hiring any person who is or was employed by
Farmer Mac unless such person shall have ceased to be employed by Farmer Mac for
a period of at least six months and is not subject to any non-compete covenants
substantially similar in nature to those contained in Section 8 hereof.  “Member
of management” means the President, any Vice President, the Controller of Farmer
Mac or attorney or paralegal in the employ of Farmer Mac.
 
 
 

--------------------------------------------------------------------------------

 
 
11.      Notices.  Any notice given under this Agreement will be sufficient if
in writing and either:  (a) mailed postage prepaid by registered or certified
mail, return receipt requested; or (b) delivered by hand to, in the case of
Farmer Mac, 1133 Twenty-First Street, N.W., Washington, D.C. 20006, attention
President or, in the case of the Employee, __________________ (or to such other
addresses as may be from time to time designated by notice from the recipient
party to the other).  Any such notice will be effective upon actual receipt or
refusal thereof.


12.       Miscellaneous.


(a)        Governing Law.  This Agreement will be governed by, and interpreted
and enforced in accordance with, the laws of the District of Columbia.


(b)        Waiver.  The waiver by any party of a breach of any provision of this
Agreement will not operate as a waiver of any other breach of any provision of
this Agreement by any party.


(c)        Entire Agreement.  This Agreement sets forth the entire understanding
of the parties concerning the subject matter hereof, and may not be changed or
modified except by a written instrument duly executed by or on behalf of the
parties hereto.


(d)        Successors and Assigns.  This Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors, heirs,
personal representatives and assigns.  This subsection is not to be construed to
permit you to assign your obligation to perform the duties of your employment
hereunder.  This subsection permits Farmer Mac the right to assign this
Agreement to a successor entity.


(e)        Severability.  If any term, condition, or provision of this Agreement
or the application thereof to any party or circumstances will, at any time or to
any extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, condition or provision to parties or circumstances
other than those to which it is held invalid or unenforceable, will not be
affected thereby, and each term, condition and provision of this Agreement will
be valid and enforceable to the fullest extent permitted by law.


(f)         Action by Farmer Mac.  Except as expressly provided otherwise in
this Agreement, reference to actions, decisions, determinations or similar
occurrences by Farmer Mac (other than the execution of this Agreement and any
modifications hereto or notices given hereunder) will mean the action, decision
or determination of the Board of Directors or the President of Farmer Mac.


-END-
 
 

--------------------------------------------------------------------------------